                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

In the Matter of:

      Danielle N. Diggs,                               Chapter 13
      P.O. Box 952                                     Case No. 18-48148
      Belleville, MI 48112                             Judge Phillip J. Shefferly
      xxx-xx-2894

      Debtor(s).
                                       /

    DEBTOR’S OBJECTION TO CLAIM #12-1 OF MICHIGAN DEPARTMENT OF
                            TREASURY


      Debtor objects to the Proof of Claim filed by Creditor Michigan Department of

Treasury, Pacer Claim # 12-1. In support, Debtor states:

      Factual Information:

     1.      Creditor filed a Proof of Claim on or about October 25, 2018.

      2.     The Claim relates to sales tax and income tax debts owed by debtor to the

State of Michigan

      3.     The Claim asserts the total amount owed is $14,453.95 [Question 7].

      Objection(s):

      4.     In support of the alleged claim, Creditor provides two sworn statements

breaking down the claim into amounts for actual tax deficiency, penalty and interest.

The Claim further indicates that the income tax deficiencies are “estimated based on

the best information available since actual returns have not been filed. This claim will

be adjusted when actual returns are filed.”




  18-48148-pjs      Doc 45   Filed 04/03/19   Entered 04/03/19 15:31:45     Page 1 of 6
        5.   Tax returns for the years in question were filed by the Debtor the first

week of February 2019 but the State’s Claim has not been adjusted accordingly.

        6.   Debtor does not dispute that she may owe some or all of debt asserted,

but the State’s failure to adjust the Claim within a reasonable period of time after the

filing of the returns is inappropriately holding up confirmation of Debtor’s Chapter 13

Plan.

        7.   WHEREFOR Debtor asks the Court to disallow the Claim.



Dated: April 3, 2019

                                         Respectfully Submitted,


                                         /s/ William C. Babut
                                         William C. Babut (P41099)
                                         Babut Law Offices, P.L.L.C.
                                         700 Towner Street
                                         Ypsilanti, MI 48197
                                         734-485-7000
                                         wbabut@babutlaw.com




  18-48148-pjs    Doc 45    Filed 04/03/19    Entered 04/03/19 15:31:45     Page 2 of 6
                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

       Danielle N. Diggs,                               Chapter 13
       P.O. Box 952                                     Case No. 18-48148
       Belleville, MI 48112                             Judge Phillip J. Shefferly
       xxx-xx-2894

       Debtor(s).
                                        /

                          NOTICE OF OBJECTION TO CLAIM

      Debtor has filed papers with the Court objecting to the Proof of Claim filed by
Michigan Department of Treasury (hereinafter "the Creditor"), Pacer Claim # 12-1.

      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you
do not have an attorney, you may wish to consult one.)

       If you do not want the court to deny or change your Proof of Claim, then on or
before (SEVEN DAYS PRIOR TO HEARING), you or your attorney must:

1. File with the court a written response or an answer, explaining your position at:

                             United States Bankruptcy Court
                             211 W. Fort Street, Suite 2100
                             Detroit, MI 48226-3211

      If you mail your response to the court for filing, you must mail it early enough so
the court will receive it on or before the date stated above.

       You must also mail a copy to:


       William C. Babut                          David Ruskin
       Babut Law Offices, P.L.L.C.               Chapter 13 Trustee
       700 Towner Street                         26555 Evergreen Road
       Ypsilanti, MI 48198                       Southfield, MI 48076


       U.S. Trustee
       211 W. Fort Street, Suite 700
       Detroit, MI 48226-3211



  18-48148-pjs      Doc 45    Filed 04/03/19   Entered 04/03/19 15:31:45    Page 3 of 6
      2. Attend the hearing on the objection, scheduled to be held on May 21, 2019 at
09:00 AM in JUDGE PHILLIP J. SHEFFERLY’S COURTROOM 1975, 211 W. FORT
STREET, DETROIT, MI 48226, unless your attendance is excused by mutual
agreement between yourself and the objector's attorney.


        If you or your attorney do not take these steps, the court may decide that you do
not oppose the relief sought in the motion or objection and may enter an order granting
that relief.


Date: April 3, 2019


Attorney   /s/ William C. Babut

           William C. Babut P41099
           Babut Law Offices, P.L.L.C.
           700 Towner Street
           Ypsilanti, MI 48198
           (734) 485-7000
           wbabut@babutlaw.com




  18-48148-pjs    Doc 45    Filed 04/03/19   Entered 04/03/19 15:31:45     Page 4 of 6
                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT


       Danielle N. Diggs,                                Chapter 13
       P.O. Box 952                                      Case No. 18-48148
       Belleville, MI 48112                              Judge Phillip J. Shefferly
       xxx-xx-2894

       Debtor(s).
                                         /


              ORDER DISALLOWING THE PROOF OF CLAIM FILED
            BY MICHIGAN DEPARTMENT OF TREASURY (CLAIM #12-1)


       Debtor having filed an Objection to the Proof of Claim filed by Michigan

Department of Treasury; no response having been filed; the Court being otherwise fully

advised; and it appearing that no parties of interest will be prejudiced by the relief

granted herein:

       IT IS HEREBY ORDERED that Claim 12-1 of Michigan Department of Treasury

is disallowed.



                                             Exhibit A




  18-48148-pjs      Doc 45    Filed 04/03/19     Entered 04/03/19 15:31:45    Page 5 of 6
                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION – DETROIT


      Danielle N. Diggs,                              Chapter 13
      P.O. Box 952                                    Case No. 18-48148
      Belleville, MI 48112                            Judge Phillip J. Shefferly
      xxx-xx-2894

      Debtor(s).
                                       /
                               CERTIFICATE OF SERVICE
         I hereby certify that on April 3, 2019, a copy of DEBTOR’S OBJECTION TO
CLAIM #12-1 OF MICHIGAN DEPARTMENT OF TREASURY,Exhibit A, and a Notice of
 Objection to Claim were served electronically or by regular United States mail to the
           US Trustee, the Chapter 13 Trustee and all creditors listed below.

Michigan Department of Treasury
Bankruptcy Unit, P.O. Box 30168
Lansing, MI 48909




                                                 /s/ William C. Babut
                                                 WILLIAM C. BABUT (P41099)
                                                 Babut Law Offices, P.L.L.C.
                                                 700 Towner Street
                                                 Ypsilanti, MI 48198
                                                 (734) 485-7000 Fax:(734) 485-6251
                                                 wbabut@babutlaw.com




  18-48148-pjs     Doc 45    Filed 04/03/19   Entered 04/03/19 15:31:45   Page 6 of 6
